Examiner comment
The office action dated 1/5/2022 is withdrawn because it inadvertently omitted the preliminary amendment dated 5/21/2020.  A new office action is issued below and the period for response is restarted.
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by LEE (WO 2014205231, cited from IDS)

Regarding claim 1, LEE teaches a computer implemented method for performing a task on an input signal, the method comprising: 
constructing a signal-task deep learning neural network (DLNN) (22, 23 in Fig. 2), configured specifically for said task and said  specific input signal; 
training said DLNN using a training set( 23 in Fig. 2; [0063], First, a CPGDN is trained with two mixture components only on the single class of images from Cal-tech 101 dataset), comprising pairs of 
 applying said trained DLNN on said input signal, wherein said input signal is provided as an input to said trained DLNN( 24 in Fig. 2), to obtain an output signal in accordance with said task(25 in Fig. 2).

Regarding claim 2, LEE teaches the method of claim 1, wherein said training-targets and said training-inputs are extracted from at least one of: different parts of said input signal ([0153], pairs of images are given at training time, along with a label indicating whether the pair contains two images of the same person (matched pair), or two images of two different persons (mismatched pair)), different dimensions of said input signal.

Regarding claim 3, LEE teaches the method of claim method according to claim 1, further comprising providing said training set by:
generating said training-targets from said input signal ([0063], The second layer features are trained on "Faces" and "Car side" classes); and
generating said corresponding training-input for each of said training-targets, by degrading said training-targets in accordance with said task([0064], each image is first "crop" at the bounding box predicted using the switch unit activations of the CPGDN and classification is performed using those cropped images).


rotating said input signal to at least one angle, around at least one axis; 
mirror reflecting said input signal, around at least one axis; 
scaling said input signal along at least one axis; 
cropping part of said input signal ([0064], each image is first "crop" at the bounding box predicted using the switch unit activations of the CPGDN and classification is performed using those cropped images); 
applying an intensity transformation on said input signal;
applying a filter on said input signal; 
applying a linear transformation on said input signal; 
applying a non-linear transformation on said input signal; 
applying the identity transformation on said input signal; and 
any combination thereof.

Regarding claim 5, LEE teaches the method of claim method according to claim 1, wherein at least one of the following holds true: 
-said input signal is at least one selected from the group consisting of: image ([0052], image data captured by an imaging device, such as a camera.), video sequence, medical signal, MRI, fMRI, audio, an N- dimensional signal.
-said training is further performed using an external training set (LEE, [00126], Yahoo dataset). 


Regarding claim 6, LEE teaches the method of claim method according to claim 1, wherein said task is at least one selected from the group consisting: super-resolution([0085], superpixel labeling is used instead of pixel labeling), deblurring, denoising, completion of missing data, distortion correction, correcting compression artifacts, dehazing, signal-enhancement, signal- manipulation, degradation removal.

Regarding claim 8, LEE teaches the method according to claim 1, further comprising using said trained DLNN to estimate a degradation underlying said input signal ([0056], dynamically separate the task-relevant raw features from the task-irrelevant raw features).

Regarding claim 9, LEE teaches the method according to claim 8, wherein said estimated degradation is at least one of: a blur kernel, a non-uniform blur-field, a super-resolution downscaling kernel, a noise type ([00188], learn features that are robust to the input noise), a compression type.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of OKTAY (“Multi-input cardiac image super-resolution using convolutional neural networks", 2016, cited from IDS).

Regarding claim 11, LEE teaches a computer implemented method for increasing a resolution of an input image, the method comprising: 
constructing an image-specific deep learning neural network (DLNN) (22, 23 in Fig. 2), configured specifically for increasing resolution of said specific input image;
 training said DLNN using a training set ( 23 in Fig. 2; [0063], First, a CPGDN is trained with two mixture components only on the single class of images from Cal-tech 101 dataset), comprising pairs of training targets and their corresponding training inputs, wherein both said training targets and said corresponding training inputs are generated from said specific input signal ([0070], the region labels should respect image boundaries; and the complete image labeling should be consistent with shape priors; [0153], pairs of images are given at training time, along with a label indicating whether the pair contains two images of the same person (matched pair), or two images of two different persons (mismatched pair)); and 
applying said trained DLNN on said input image, wherein said input image is provided as an input to said trained DLNN (24 in Fig. 2).
LEE does not expressly teach
configured specifically for increasing resolution of an input image
to obtain an output of a higher-resolution image thereof
However, OKTAY teaches
configured specifically for increasing resolution of an input image (Fig. 2)
to obtain an output of a higher-resolution image thereof (Fig. 2)

One of ordinary skill would have been motivated for such combination for purpose of “more accurate image analysis” (OKTAY, abstract)

Regarding claim 12, LEE in view of OKTAY teaches the method of claim 11, wherein resolution of each of said training-inputs is lower than resolution of its said corresponding training-target (OKTAY, Low Resolution Input Image, and High Resolution in Output Image in Fig. 2)
.
Regarding claim 13, LEE in view of OKTAY teaches the method according to claim 12, wherein said training targets and said training inputs are extracted from at least one of: different parts of said input image (LEE, [0153], pairs of images are given at training time, along with a label indicating whether the pair contains two images of the same person (matched pair), or two images of two different persons (mismatched pair)), different dimensions of said input image.

Regarding claim 14, LEE in view of OKTAY teaches the method according to claim 11, further comprising providing said training set by: 
generating said training-targets from said input signal (LEE, [0063], The second layer features are trained on "Faces" and "Car side" classes); and
generating said corresponding training-input for each of said training-targets, by degrading said training-targets in accordance with said task(LEE, [0064], each image is first "crop" at the bounding box predicted using the switch unit activations of the CPGDN and classification is performed using those cropped images).	


Regarding claim 16, LEE in view of OKTAY teaches the method according to claim 14, wherein said generating of said training-targets comprises transforming said input image by at least one of the following transformations: 
rotating said input signal to at least one angle, around at least one axis; 
mirror reflecting said input signal, around at least one axis; 
scaling said input signal along at least one axis; 
cropping part of said input signal ([0064], each image is first "crop" at the bounding box predicted using the switch unit activations of the CPGDN and classification is performed using those cropped images). 
applying an intensity transformation on said input signal;
applying a filter on said input signal; 
applying a linear transformation on said input signal; 
applying a non-linear transformation on said input signal; 
applying the identity transformation on said input signal; and 
any combination thereof.


Regarding claim 17 LEE in view of OKTAY teaches the method according to claim 14, wherein said downscaling comprising lowering resolution of said training-targets, using a desired super B is a point-spread function (PSF) used to blur the selected slice”; page 4, upscaling factor) .

Regarding claim 18 LEE in view of OKTAY teaches the method according to claim 17 wherein said downscaling is gradual, provided via several intermediate SR scale factors(OKTAY, page 3, Section 2, “The model links the HR volume y[Symbol font/0xCE] RM to the low dimensional observation x[Symbol font/0xCE] RN (N << M) through the application of a series of operators as:... B is a point-spread function”)

Regarding claim 19 LEE in view of OKTAY teaches the method according to claim 14, wherein said training is further provided using crops of at least some of said training-targets and their corresponding training-input crops (LEE, [0064], each image is first "crop" at the bounding box predicted using the switch unit activations of the CPGDN and classification is performed using those cropped images).

Regarding claim 20, LEE in view of OKTAY teaches the method according to claim 11, at least one of the following holds true: 
-said training is further performed using an external training set (LEE, [00126], Yahoo dataset). 
-said method is implemented via at least one device selected from a group consisting of: a computer(LEE, [00214], computer), a camera, a mobile phone, a screen, a photo editing software, a projector, a computer chip, a hardware platform




Regarding claim 22, LEE in view of OKTAY teaches the method according to claim 21, wherein said estimated degradation is at least one of: a blur kernel, a non-uniform blur-field, a super-resolution downscaling kernel, a noise type(LEE, [00188], learn features that are robust to the input noise), a compression type.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661